Citation Nr: 0419795	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran had 6 years, 8 months, and two days of 
other service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has asbestosis caused by asbestos 
exposure while in service.  He states that, as a truck 
driver, he worked a lot in the motor pool area and the area 
always had asbestos in the air from the mechanics grinding 
brake pads. 

The veteran's DD Form 214 shows his occupational specialty as 
a truck master or heavy-duty truck driver. 

The record contains a January 2000 chest x-ray report, 
documenting the diagnosis of bilateral interstitial fibrosis 
consistent with asbestosis.  

However, VA records, dated from May 2001 to November 2003, 
are negative for a finding of asbestosis.  Moreover, a 
November 2001 VA chest x-ray did not show evidence of an 
active disease.  

Adjudication of asbestosis claims requires VA to consider 
intervening post-service asbestos exposure and to determine 
if there is a relationship between asbestos exposure in 
service and the current asbestosis, keeping in mind the 
latency and the effects of indirect exposure.    

As the record does not contain sufficient medical evidence to 
decide the claim, the Board determines that further 
evidentiary development is needed.  Therefore, the appeal is 
REMANDED for the following action:

1.  Under VCAA's duty to notify, notify 
the veteran of the evidence, not already 
of record, needed to substantiate his 
claim, namely, medical evidence of a 
relationship between asbestosis and the 
in-service exposure to asbestos. 

2.  Request the veteran's personnel file 
from the National Personnel Records 
Center to document the veteran's duty 
assignments and military occupational 
specialty. 

3.  Ask the veteran for information about 
his post-service occupational exposure to 
asbestos, while working in a shipyard, 
including any tests or studies that were 
done to monitor exposure to asbestos or 
any legal or technical data compiled to 
document such exposure. 

4.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains to 
the claim, including any legal documents 
to the extent the documents are relevant 
to the claim.

5.  Ask the veteran for records of 
treatment of asbestosis by private 
physicians. 

6.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains to 
the claim. 

7.  Inform the veteran that VA will 
obtain VA records and records of the 
Social Security Administration, he 
identifies.  And he should submit private 
medical records, employment records or 
other records not in the custody of a 
Federal agency, or authorize VA to obtain 
the records on his behalf. 

8.  Schedule the veteran for a VA 
examination by a pulmonary specialist to 
include a chest X-ray to determine 
whether the veteran is currently 
suffering from asbestosis.  The examiner 
is asked to express an opinion as to 
whether there is current X-ray evidence 
of asbestosis and, if so, whether the 
currently diagnosed asbestosis is related 
to exposure to asbestos during military 
service. 

In arriving at the opinion, the 
examiner is asked to comment on the 
veteran's in-service and 
post-service exposure to asbestos 
and the clinical significance of 
each. 

The claims folder must be made available 
to the examiner. 

9.  After the requested development has 
been completed, the RO should adjudicate 
the claim.  If the benefit sought is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

